Citation Nr: 0001559	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-26 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to May 
1975.

The instant appeal arose from a November 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied a claim for entitlement to 
a clothing allowance.

The Board of Veterans' Appeals (Board) notes that it was 
unclear from the responses provided by the appellant on his 
July 1997 appeal statement whether he desired a personal 
hearing before a member of the Board.  By letter dated in 
December 1997 the veteran was requested to clarify whether he 
desired a hearing, and he was informed that if he did not 
respond within 60 days, it would be assumed that he did not 
wish a personal hearing.  The letter was sent to the 
veteran's last address of record and was not returned by the 
U. S. Postal Service.  Subsequent correspondence from the 
veteran did not mention a hearing request.  For these 
reasons, the Board has determined that any request for a 
personal hearing in connection with this claim has been 
withdrawn.


FINDINGS OF FACT

1.  The appellant is service-connected for hemorrhoids.

2.  The appellant uses medication for his hemorrhoids.

3.  A VA physician has stated that the appellant's hemorrhoid 
medications would not result in nonlaunderable stains.

4.  Neither the VA Chief Medical Director nor a designee of 
the Director has certified that the appellant's use of 
medication prescribed by a physician causes irreparable 
damage to the appellant's outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 1991); 
38 C.F.R. § 3.810 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has stated that he uses prescription topical 
cream (Protocream) for the treatment of his service-connected 
hemorrhoids.  The veteran also has nonservice-connected 
disabilities, primarily quadriplegia.  His representative has 
asserted that as a result of the nonservice-connected 
quadriplegia, the veteran constantly applies pressure to the 
affected area which causes the skin ointment to "set in and 
stain."  The veteran has reported that due to his 
quadriplegia, he has bowel and bladder problems.  An April 
1998 VA examination report noted that the veteran had no 
sphincter tone and that there was evidence of fecal leakage 
on his underwear.  The representative argues that a mixture 
of skin ointment, urine, and feces is more likely to 
irreparably damage the veteran's clothes.

The veteran also argues that his clothing is subjected to 
wear, tear, stretching and staining as a result of the 
hemorrhoid cream in addition to problems resulting from his 
quadriplegia.  These problems related to his nonservice-
connected quadriplegia include bladder and bowel problems; 
the fact that the veteran is moved using his clothing; and 
the effect of constant pressure on the clothing from the bed, 
chair, and the veteran's person.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

There is evidence that the appellant uses medication to treat 
his service-connected hemorrhoids.  The appellant and his 
representative have stated that the medication that he uses 
stains fabric.  This evidence is sufficient to create a well- 
grounded claim for entitlement to a clothing allowance.  All 
facts relevant to the appellant's claim have been properly 
developed.

To establish entitlement to an annual clothing allowance on 
the basis of medication prescribed for a service-connected 
skin disorder, the VA Chief Medical Director or the 
Director's designee must certify that a veteran's use of 
medication prescribed by a physician causes "irreparable 
damage" to a "veteran's outergarments".  38 U.S.C.A. 
§ 1162 (West Supp. 1999); 38 C.F.R. § 3.810(a)(2) (1999).  
The annual clothing allowance is also warranted where certain 
examination or hospital reports disclose or where the VA 
Chief Medical Director or the Director's designee certifies 
"that the veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing."  
38 C.F.R. § 3.810(a)(1), (2) (1999).

In September 1996, available medical records were submitted 
to Dr. G. Strickland, Chief, Dermatology Service, VA Medical 
Center (MC), Nashville, Tennessee.  Dr. Strickland determined 
that the medications used by the appellant should not result 
in any nonlaunderable stains.  The records noted that 
bleeding from the hemorrhoids may be producing permanent 
stains.

Based upon this information, the Chief of the Prosthetic and 
Sensory Aid Service, a medical professional, determined that 
the appellant's use of medication prescribed by a physician 
did not cause irreparable damage to the appellant's 
outergarments. Because the Chief of the Prosthetic and 
Sensory Aid Service is a medical professional and because his 
opinion is supported by the medical opinion provided by Dr. 
Strickland, these opinions are accorded greater weight than 
the appellant's uncorroborated statements.

The veteran has provided no independent medical evidence that 
his hemorrhoid cream causes irreparable damage to his 
outergarments, nor is there any other evidence in the file, 
other than his statements, which suggests that his hemorrhoid 
cream causes irreparable damage to his outergarments.  While 
the Board notes that Dr. Strickland indicated that blood from 
his service-connected hemorrhoid condition may stain his 
garments, the pertinent provisions of 38 C.F.R. §  3.810 
clearly state that "use of . . . medication" must be the 
cause of irreparable damage to the outergarments in order for 
the clothing allowance to be granted.  In addition, the 
veteran does not contend, nor does any medical evidence show, 
that the veteran's outergarments are, in fact, "irreparably 
damaged" due to blood stains.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim, and a clothing allowance is not warranted.

The Board further notes that some of the veteran's written 
statements seem to suggest that a clothing allowance is 
warranted due to wear and tear of clothing caused by his 
nonservice-connected quadriplegia, including the use of a 
wheelchair, which is also a result of his nonservice-
connected quadriplegia.  In this regard, the regulations 
limit the clothing allowance benefit to disabilities that are 
service-connected.  Therefore, entitlement to this benefit is 
not warranted as the use of a wheelchair is required for a 
nonservice-connected disability.  38 C.F.R. § 3.810(a) 
(1999). 


ORDER

Entitlement to a clothing allowance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

